Citation Nr: 1035536	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to July 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In November 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
degenerative arthritis of the left knee has been manifested by 
pain and degenerative changes, with no objective evidence of 
instability or recurrent subluxation and with flexion to no worse 
than 60 degrees and extension to 5 degrees after considering 
additional limitation due to factors such as pain and weakness.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC's) 5003, 5024, 
5256-5263 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in April 2004 and in December 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence showing that his service-connected left knee disability 
had worsened.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for the left knee 
disability.  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the December 2006 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In any event, the Veteran 
received Vazquez-Flores notice in August 2008. 

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the April 2004 letter was issued to the 
appellant and his service representative prior to the September 
2004 rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Although Dingess-compliant notice 
was not issued until December 2006, after the September 2004 
rating decision  currently on appeal, the Veteran's claim was 
readjudicated in a March 2010 supplemental statement of the case.  
Because the appellant's claim is being denied in this decision, 
any question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  And any defect in the timing 
or content of the notice provided to the Veteran and his service 
representative has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records as 
well as VA and private treatment records.  The appellant was 
afforded a VA medical examination in March 2004, August 2005, 
November 2006, and March 2010.  These examinations are adequate 
and probative for VA purposes.  Taken as a whole these 
examinations provide an accurate evaluation of the severity of 
the Veteran's left knee disability, including the effect of this 
disability on the Veteran's daily life and the degree to which 
the Veteran's range of motion is limited by pain and weakness.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Even 
assuming that there are defects in any examination, there is 
sufficient evidence of record to fairly decide the Veteran's 
claim and a remand is not warranted.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Increased Rating for Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Service connection was originally granted for degenerative 
arthritis of the left knee in an April 2002 rating decision.  In 
that decision, the RO assigned a 10 percent disability rating, 
effective February 2001.  In a September 2004 rating decision, 
the RO denied the Veteran's claim for an increased disability 
rating.  

In adjudicating the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 
(2007), and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, painful movement, swelling, deformity, or disuse 
atrophy.  Where functional loss is alleged due to pain upon 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Additionally, limitation of motion and instability of the knee 
are two separate disabilities.  A Veteran can be rated separately 
under limitation of motion of the knee and instability.  See 
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and 
is rated under instability of the knee, those two disabilities 
may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 
9-98 (August 14, 1998).

Under 38 C.F.R. § 4.14, evaluation of the same manifestations of 
a disability under different diagnoses, a process called 
"pyramiding", is to be avoided.  However, the Court has held 
that held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate 
and distinct manifestations", permitting separate ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the symptomatology 
of the other conditions.  Id.

In this case, the RO has evaluated the Veteran's left knee 
disability as 10 percent disabling under DC 5260, which rates 
limitation of motion the leg. The schedular criteria for 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71, DC 5003 (2009).  DC's 5260 and 5261 are the 
appropriate diagnostic codes for limitation of motion of the leg.  
Normal range of motion is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71a, Plate II.  When, however, the 
limitation of motion of the specific joint or joints involved is 
non-compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, DC 5003.  

Under DC 5260, a zero percent (non-compensable) rating will be 
assigned for limitation of flexion of the leg to 60 degrees.  A 
10 percent rating will be assigned for limitation of flexion of 
the leg to 45 degrees.  A 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees.  A maximum 30 
percent rating will be assigned for limitation of flexion of the 
leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a zero percent (non-compensable) rating will be 
assigned for limitation of extension of the leg to 5 degrees.  A 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees.  A 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees.  A 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees.  A 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees.  A maximum 50 percent 
rating will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent rating 
will be assigned where the recurrent subluxation or lateral 
instability is "slight."  A 20 percent rating will be assigned 
where the subluxation or lateral instability is "moderate."  A 
30 percent evaluation will be assigned where the subluxation or 
lateral instability is "severe."  38 C.F.R. § 4.71, DC 5257.  

Under DC 5258, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
be rated at 20 percent.  38 C.F.R. § 4.71, DC 5258.  

The Veteran was afforded a VA examination in March 2004.  On 
examination, the Veteran's left knee appeared normal with no 
effusion, but was tender with trace crepitus.  The Veteran had 
full range of motion of the left leg, with pain at 140 degrees 
flexion.  The examiner reported that the Veteran's range of 
motion was limited by pain and fatigue, but not weakness, lack of 
endurance, or incoordination.  However, the examiner did not 
indicate to what degree the Veteran's range of motion was 
additionally limited by these factors.  Drawer and McMurray's 
tests were negative and there was no evidence of ankylosis, 
recurrent subluxation, or locking.  

At an October 2004 VA orthopedic consultation, the Veteran 
complained of increasing pain in both his knees that was limiting 
his activities of daily living.  The Veteran was observed to walk 
with a limp, but he had full range of motion with crepitation.  
All ligaments were intact and there was no evidence of effusion 
or atrophy.  The Veteran was diagnosed with degenerative joint 
disease of both knees.  

In August 2005, the Veteran was afforded another VA examination.  
At the examination, the Veteran complained of pain and weakness 
in his left knee, made worse with weight bearing activities.  He 
denied missing any work due to his knee condition as he was not 
currently employed.  On examination, there was no evidence of 
heat, redness, swelling, effusion, drainage, abnormal movement, 
instability, or subluxation.  There was crepitus with the 
presence of locking pain.  Range of motion was from 0 degrees 
extension to 130 out of 140 degrees flexion, with pain at 130 
degrees.  The examiner reported that the Veteran's range of 
motion was additionally limited by pain, fatigue, and lack of 
endurance, without weakness or incoordination following 
repetitive use, with pain having the major functional impact.  
However, the examiner was unable to determine the additional 
limitation in degrees without resorting to speculation.  
McMurray's and Drawer tests were negative.  The Veteran had a 
genu varum deformity and an abnormal gait, as well as a mild leg 
length discrepancy.  The examiner concluded that the Veteran is 
limited in performing high impact activities, doing prolonged 
walking and standing, and doing frequent kneeling, squatting, and 
climbing stairs.  

In September 2006, the Veteran underwent a consultation by a 
private physician, Dr. S.R., for his bilateral knee pain, right 
worse than left.  The Veteran reported constant pain in his knees 
and legs which limits his daily activities.  On examination, 
there was mild VMO atrophy with some bony changes consistent with 
arthritis and tenderness to palpation.  There was no significant 
apprehension of the knee cap.  The Veteran was able to flex to 60 
out of 140 degrees before experiencing pain.  McMurray's, 
anterior and posterior Drawer, and Lachman's tests were all 
negative.  Valgus and varus stress tests did not indicate any 
increased laxity.  

In November 2006, the Veteran was afforded a third VA 
examination.  The Veteran complained of left knee pain that was 
constant and travels to the ankle, stiffness with movement, 
swelling and giving way after prolonged standing, and lack of 
endurance.  On examination, there was crepitus, tenderness, 
abnormal movement, and guarding of movement.  The Veteran had 
range of motion from 0 degrees extension to 100 out of 140 
degrees flexion, with pain at 80 degrees of flexion.  Joint 
function was additionally limited following repetitive use by 
pain and lack of endurance, but not fatigue, weakness, and 
incoordination.  The above additionally limited the Veteran's 
range of motion by 40 degrees.  The examiner was unable to 
perform stability tests due to pain and guarding.  

In October 2007, the Veteran was evaluated at Desert Orthopedic 
Center for complaints of bilateral knee pain, right worse than 
left.  The Veteran reported buckling of the left knee.  On 
examination, there was tenderness to palpation and significant 
crepitus of the patellofemoral joint.  Range of motion was from 5 
degrees extension to 125 degrees flexion.  An x-ray of the left 
knee showed medial joint space osteoarthritis and patellofemoral 
arthritis.  

VA treatment records through March 2010 show complaints of pain 
and instability of the left knee.  

In March 2010, the Veteran was afforded another VA examination.  
The Veteran reported constant left knee pain, with difficulty 
ambulating great distances, kneeling, bending, and climbing 
stairs.  On examination, the Veteran had patellofemoral crepitus 
and tenderness on palpation, as well as moderate effusion.  
Strength was 5/5 in flexion and extension.  The Veteran's knee 
was stable to varus, valgus, anterior, and posterior stress 
testing.  Range of motion was from 0 degrees extension to 110 
degrees flexion with pain at the extremes of motion, but was not 
otherwise limited by weakness, incoordination, fatigue, or lack 
of endurance following multiple repetitions.  An x-ray of the 
left knee showed patellofemoral chondromalacia.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against assigning a disability rating greater 
than 10 percent for the Veteran's left knee disability based on 
limitation of motion.  Indeed, to warrant even a 10 percent 
rating under DC's 5260-5261, the Veteran must have flexion 
limited to 45 degrees or extension limited to 10 degrees.  To 
warrant a 20 percent rating, the Veteran must have flexion 
limited to 30 degrees or extension limited to 15 degrees.  Even 
taking into consideration the November 2006 VA examiner's 
conclusion that the pain and weakness the Veteran experiences on 
repetitive activity could diminish the Veteran's range of motion 
by an additional 40 degrees flexion, the Veteran would still have 
a range of motion from 0 degrees extension to 60 degrees flexion.  
This is not sufficient to warrant a higher rating under either 
DC 5260 or 5261.  

The Board also has considered whether any other alternate 
diagnostic codes enable an increased rating for the Veteran's 
right knee disability evaluated based on limitation of motion.   
In this regard, as the evidence fails to establish ankylosis, 
DC 5256 is not for application.  Similarly, as the evidence fails 
to demonstrate impairment of the tibia or fibula, a higher rating 
is not possible under DC 5262.  Finally, as there is no showing 
of genu recurvatum, DC 5263 is inapplicable.  

The Board has considered further whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  With respect to the Veteran's 
knees, the medical findings do not establish loss of either 
flexion or extension to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here. 

Assignment of a separate rating for a left knee disability 
predicated on instability under DC 5257 also is not appropriate 
here.  Indeed, the medical evidence, as detailed in pertinent 
part above, does not demonstrate recurrent subluxation or 
instability.  While the Board acknowledges the Veteran's 
subjective complaints of buckling and instability, on objective 
testing there was no evidence of this.  Nor is a rating warranted 
under DC 5258.  Although the Veteran experiences pain from his 
left knee and some effusion was noted at his March 2010 VA 
examination, there is no objective evidence of the frequent 
locking, pain, and effusion required under this DC.  

The Board also has considered whether the Veteran's disability 
warrants referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for a 
left knee disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


